AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”), dated as of August 4, 2016
(the “Execution Date”), is entered into by and between American Cannabis
Company, Inc. (the “Company”), a Delaware corporation, with its principal
executive offices at 5690 Logan St. Unit A, Denver, CO 80216, and Tangiers
Global, LLC (the “Investor”), a Wyoming limited liability company, with its
principal executive offices at Caribe Plaza Office Building 6th Floor, Palmeras
St. # 53, San Juan, PR 00901.

 

RECITALS:



Whereas, pursuant to the Investment Agreement entered into by and between the
Company and the Investor of this even date (the “Investment Agreement”), the
Company has agreed to issue and sell to the Investor an indeterminate number of
shares of the Company’s common stock, par value of $.00001 per share (the
“Common Stock”), up to an aggregate purchase price of Five Million Dollars
($5,000,000);


Whereas, as an inducement to the Investor to execute and deliver the Investment
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws, with respect to the shares of Common Stock
issuable pursuant to the Investment Agreement.


Now therefore, in consideration of the foregoing promises and the mutual
covenants contained hereinafter and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investor hereby agree as follows:

 

SECTION I
DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“1933 Act” shall have the meaning set forth in the recitals.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder, or any similar successor statute.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Claims” shall have the meaning set forth in Section 6.1.

 

“Common Stock” shall have the meaning set forth in the recitals.

 

“Company” shall have the meaning set forth in the preamble.

 

“Execution Date” shall have the meaning set forth in the preamble.

 

“Indemnified Damages” shall have the meaning set forth in Section 6.1.

 

“Indemnified Party” shall have the meaning set forth in Section 6.1.

 

“Indemnified Person” shall have the meaning set forth in Section 6.1.

 

“Investment Agreement” shall have the meaning set forth in the recitals.

 

“Investor” shall have the meaning set forth in the preamble.

 

“Investor’s Delay” shall have the meaning set forth in Section 3.5.

 



 





 

 

“New Registration Statement” shall have the meaning set forth in Section 2.3.

 

“Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.

 

“Register,” “Registered,” and “Registration” refer to the Registration effected
by preparing and filing one (1) or more Registration Statements in compliance
with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any successor
rule providing for offering securities on a continuous basis, and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

 

“Registration Period” shall have the meaning set forth in Section 3.1.

 

“Registrable Securities” means (i) the shares of Common Stock issuable pursuant
to the Investment Agreement, and (ii) any shares of capital stock issuable with
respect to such shares of Common Stock, if any, as a result of any stock splits,
stock dividends, or similar transactions, which have not been (x) included in
the Registration Statement that has been declared effective by the SEC, or (y)
sold under circumstances meeting all of the applicable conditions of Rule 144
(or any similar provision then in force) under the 1933 Act.

 

“Registration Default” shall have the meaning set forth in Section 3.3.

 

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the Registrable Securities.

 

“Rule 144” means Rule 144 promulgated under the 1933 Act or any successor rule
of the SEC.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Staff” shall have the meaning set forth in Section 2.3.

 

“Violations” shall have the meaning set forth in Section 6.1.

 

All capitalized terms used in this Agreement and not otherwise defined herein
shall have the same meaning ascribed to them as in the Investment Agreement.

 

SECTION II
REGISTRATION

 

2.1              The Company shall use its best efforts to, within thirty (30)
days of the Execution Date, file with the SEC a Registration Statement or
Registration Statements (as is necessary) on Form S-1 (or, if such form is
unavailable for such a registration, on such other form as is available for such
registration), covering the resale of 5,829,542 shares of the Registrable
Securities, which Registration Statement(s) shall state that, in accordance with
Rule 416 promulgated under the 1933 Act, such Registration Statement also covers
such indeterminate number of additional shares of Common Stock as may become
issuable upon stock splits, stock dividends or similar transactions. The Company
shall initially register for resale 5,829,542 shares of Registrable Securities
except to the extent that the SEC requires the share amount to be reduced as a
condition of effectiveness.

 

2.2              The Company shall use commercially reasonable efforts to have
the Registration Statement(s) declared effective by the SEC within thirty (30)
days but no more than one hundred twenty (120) days after the Company has filed
the Registration Statement(s).

 



 



2

 

 

2.3              Notwithstanding the registration obligations set forth in
Section 2.1, if the staff of the SEC (the “Staff”) or the SEC informs the
Company that all of the unregistered Registrable Securities cannot, as a result
of the application of Rule 415, be registered for resale as a secondary offering
on a single Registration Statement, the Company agrees to promptly (i) inform
the Investor and use its commercially reasonable efforts to file amendments to
the Registration Statement as required by the SEC and/or (ii) withdraw the
Registration Statement and file a new registration statement (the “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-1 to
register for resale the Registrable Securities as a secondary offering. If the
Company amends the Registration Statement or files a New Registration Statement,
as the case may be, under clauses (i) or (ii) above, the Company shall use its
commercially reasonable efforts to file with the SEC, as promptly as allowed by
the Staff or SEC, one or more registration statements on Form S-1 to register
for resale those Registrable Securities that were not registered for resale on
the Registration Statement, as amended, or the New Registration Statement.
Additionally, the Company shall have the ability to file one or more New
Registration Statements to cover the Registrable Securities once the Shares
under the initial Registration Statement referenced in Section 2.1 have been
sold.

 

SECTION III
RELATED OBLIGATIONS

 

At such time as the Company is obligated to prepare and file the Registration
Statement with the SEC pursuant to Section 2, the Company shall effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, with respect thereto, the Company shall have
the following obligations:

 

3.1              Upon the effectiveness of such Registration Statement relating
to the Registrable Securities, the Company shall keep such Registration
Statement effective until the earlier to occur of the date on which (A) the
Investor shall have sold all the Registrable Securities actually issued or that
the Company has an obligation to issue under the Investment Agreement; or (B)
the Investor has no right to acquire any additional shares of Common Stock under
the Investment Agreement; or (C) the Investor may sell the Registrable
Securities without volume limitations under Rule 144 (the “Registration
Period”). The Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading. The Investor agrees to
provide all information which it is required by law to provide to the Company,
including the intended method of disposition of the Registrable Securities, and
the Company’s obligations set forth in this Agreement shall be conditioned on
the receipt of such information.

 

3.2              The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to the Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective during the Registration Period, and, during such period, comply with
the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the Investor
thereof as set forth in such Registration Statement. In the event the number of
shares of Common Stock covered by the Registration Statement filed pursuant to
this Agreement is at any time insufficient to cover all of the Registrable
Securities, the Company shall amend such Registration Statement, or file a new
Registration Statement (on the short form available therefor, if applicable), or
both, so as to cover all of the Registrable Securities, in each case, as soon as
practicable, but in any event within thirty (30) calendar days after the
necessity therefor arises (based on the then Purchase Price of the Common Stock
and other relevant factors on which the Company reasonably elects to rely),
assuming the Company has sufficient authorized shares at that time, and if it
does not, within thirty (30) calendar days after such shares are authorized. The
Company shall use commercially reasonable efforts to cause such amendment and/or
new Registration Statement to become effective as soon as practicable following
the filing thereof.

 



 



3

 

 

3.3              As promptly as practicable after becoming aware of such event,
the Company shall notify Investor in writing of the happening of any event as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading (“Registration Default”) and use all diligent efforts to promptly
prepare a supplement or amendment to such Registration Statement and take any
other necessary steps to cure the Registration Default (which, if such
Registration Statement is on Form S-3, may consist of a document to be filed by
the Company with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
1934 Act and to be incorporated by reference in the prospectus) to correct such
untrue statement or omission, and make available copies of such supplement or
amendment to the Investor. The Company shall also promptly notify the Investor
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed, and when the Registration Statement or any post-effective
amendment has become effective; (ii) of any request by the SEC for amendments or
supplements to the Registration Statement or related prospectus or related
information, (iii) of the Company’s reasonable determination that a
post-effective amendment to the Registration Statement would be appropriate,
(iv) in the event the Registration Statement is no longer effective, or (v) if
the Registration Statement is stale as a result of the Company’s failure to
timely file its financials or otherwise

 

3.4              The Company shall use all commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of
the Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor holding Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
concerning the effectiveness of the Registration Statement.

 

3.5              The Company shall permit the Investor and one (1) legal
counsel, designated by the Investor, to review and comment upon the Registration
Statement and all amendments and supplements thereto at least one (1) calendar
day prior to their filing with the SEC. However, any postponement of a filing of
a Registration Statement or any postponement of a request for acceleration or
any postponement of the effective date or effectiveness of a Registration
Statement by written request of the Investor (collectively, the "Investor's
Delay") shall not act to trigger any penalty of any kind, or any cash amount due
or any in-kind amount due the Investor from the Company under any and all
agreements of any nature or kind between the Company and the Investor. The
event(s) of an Investor's Delay shall act to suspend all obligations of any kind
or nature of the Company under any and all agreements of any nature or kind
between the Company and the Investor.

 

3.6              The Company shall hold in confidence and not make any
disclosure of information concerning the Investor unless (i) disclosure of such
information is necessary to comply with federal or state securities laws, (ii)
the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning the Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Investor and allow the Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order covering such information.

 

3.7              The Company shall use all commercially reasonable efforts to
maintain designation and quotation of all the Registrable Securities covered by
any Registration Statement on the Principal Market. If, despite the Company’s
commercially reasonable efforts, the Company is unsuccessful in satisfying the
preceding sentence, it shall use commercially reasonable efforts to cause all
the Registrable Securities covered by any Registration Statement to be listed on
each other national securities exchange and automated quotation system, if any,
on which securities of the same class or series issued by the Company are then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange or system. The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 3.7.

 

 



4

 

 



3.8              If requested by the Investor, the Company shall (i) as soon as
reasonably practical incorporate in a prospectus supplement or post-effective
amendment such information as the Investor reasonably determines should be
included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
offering of the Registrable Securities to be sold in such offering; (ii) make
all required filings of such prospectus supplement or post-effective amendment
as soon as reasonably possible after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by the Investor.

 

3.9              The Company shall use all commercially reasonable efforts to
cause the Registrable Securities covered by the applicable Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to facilitate the disposition of such
Registrable Securities.

 

3.10          The Company shall otherwise use all commercially reasonable
efforts to comply with all applicable rules and regulations of the SEC in
connection with any registration hereunder.

 

3.11          The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor of Registrable Securities
pursuant to the Registration Statement.

 

SECTION IV
OBLIGATIONS OF THE INVESTOR

 





4.1              At least five (5) calendar days prior to the first anticipated
filing date of the Registration Statement, the Company shall notify the Investor
in writing of the information the Company requires from the Investor for the
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities and the Investor agrees to furnish to the Company
that information regarding itself, the Registrable Securities and the intended
method of disposition of the Registrable Securities as shall reasonably be
required to effect the registration of such Registrable Securities and the
Investor shall execute such documents in connection with such registration as
the Company may reasonably request. The Investor covenants and agrees that, in
connection with any sale of Registrable Securities by it pursuant to the
Registration Statement, it shall comply with the “Plan of Distribution” section
of the then current prospectus relating to such Registration Statement.

 

4.2              The Investor, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless the Investor has notified the Company in writing of an
election to exclude all of the Investor’s Registrable Securities from such
Registration Statement.

 

4.3              The Investor agrees that, upon receipt of written notice from
the Company of the happening of any event of the kind described in Section 3.4
or the first sentence of Section 3.3, the Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until the Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3.4 or the
first sentence of Section 3.3.

 

SECTION V
EXPENSES OF REGISTRATION

 

All legal expenses of the Company incurred in connection with registrations
shall be paid by the Company.

 

SECTION VI
INDEMNIFICATION

 

In the event any Registrable Securities are included in the Registration
Statement under this Agreement:

 

 



5

 

 



6.1              To the fullest extent permitted by law, the Company, under this
Agreement, will, and hereby does, indemnify, hold harmless and defend the
Investor who holds Registrable Securities, the directors, officers, partners,
employees, counsel, agents, representatives of, and each Person, if any, who
controls, any Investor within the meaning of the 1933 Act or the 1934 Act (each,
an “Indemnified Person”), against any losses, claims, damages, liabilities,
judgments, fines, penalties, charges, costs, attorneys’ fees, amounts paid in
settlement or expenses, joint or several (collectively, “Claims”), incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in the Registration
Statement or any post-effective amendment thereto, or the omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which the
statements therein were made, not misleading, (ii) any untrue statement or
alleged untrue statement of a material fact contained in the final prospectus
(as amended or supplemented, if the Company files any amendment thereof or
supplement thereto with the SEC) or the omission or alleged omission to state
therein any material fact necessary to make the statements made therein, in
light of the circumstances under which the statements therein were made, not
misleading, or (iii) any violation or alleged violation by the Company of the
1933 Act, the 1934 Act, any other law, including, without limitation, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to the Registration Statement (the
matters in the foregoing clauses (i) through (iii) being, collectively,
“Violations”). Subject to the restrictions set forth in Section 6.3 the Company
shall reimburse the Investor and each such controlling person, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6.1: (i) shall
not apply to a Claim arising out of or based upon a Violation which is due to
the inclusion in the Registration Statement of the information furnished to the
Company by any Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto; (ii) shall not be available to the extent such Claim is
based on (a) a failure of the Investor to deliver or to cause to be delivered
the prospectus made available by the Company or (b) the Indemnified Person’s use
of an incorrect prospectus despite being promptly advised in advance by the
Company in writing not to use such incorrect prospectus; (iii) any claims based
on the manner of sale of the Registrable Securities by the Investor or of the
Investor’s failure to register as a dealer under applicable securities laws;
(iv) any omission of the Investor to notify the Company of any material fact
that should be stated in the Registration Statement or prospectus relating to
the Investor or the manner of sale; and (v) any amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Person and shall survive the resale of the
Registrable Securities by the Investor pursuant to the Registration Statement.

 

6.2              In connection with any Registration Statement in which Investor
is participating, the Investor agrees to indemnify, hold harmless and defend, to
the same extent and in the same manner as is set forth in Section 6.1, the
Company, each of its directors, each of its officers who signs the Registration
Statement, each Person, if any, who controls the Company within the meaning of
the 1933 Act or the 1934 Act and the Company’s agents (collectively and together
with an Indemnified Person, an “Indemnified Party”), against any Claim or
Indemnified Damages to which any of them may become subject, under the 1933 Act,
the 1934 Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case to the extent, and only to
the extent, that such Violation is due to the inclusion in the Registration
Statement of the written information furnished to the Company by the Investor
expressly for use in connection with such Registration Statement; and, subject
to Section 6.3, the Investor shall reimburse any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Claim; provided, however, that the indemnity agreement contained in this
Section 6.2 and the agreement with respect to contribution contained in Section
7 shall not apply to amounts paid in settlement of any Claim if such settlement
is effected without the prior written consent of the Investor, which consent
shall not be unreasonably withheld; provided, further, however, that the
Investor shall only be liable under this Section 6.2 for that amount of a Claim
or Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the resale of the Registrable Securities by the Investor pursuant to the
Registration Statement. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6.2 with respect
to any preliminary prospectus shall not inure to the benefit of any Indemnified
Party if the untrue statement or omission of material fact contained in the
preliminary prospectus were corrected on a timely basis in the prospectus, as
then amended or supplemented.

 

 



6

 

 



6.3              Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, the representation by counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. The indemnifying party shall pay for only one (1) separate legal
counsel for the Indemnified Persons or the Indemnified Parties, as applicable,
and such counsel shall be selected by the Investor, if the Investor is entitled
to indemnification hereunder, or the Company, if the Company is entitled to
indemnification hereunder, as applicable. The Indemnified Party or Indemnified
Person shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding affected without
its written consent, provided, however, that the indemnifying party shall not
unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the consent of the Indemnified Party or Indemnified Person,
consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim. Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the Indemnified Party or Indemnified Person with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person or
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

 

6.4              The indemnity agreements contained herein shall be in addition
to (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

SECTION VII

CONTRIBUTION

 

7.1              To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6; (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any seller of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (iii) contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities, or, if
Registrable Securities are unsold, the value of such Registrable Securities.

 

 



7

 

 



SECTION VIII

REPORTS UNDER THE 1934 ACT

 

8.1              With a view to making available to the Investor the benefits of
Rule 144 that may at any time permit the Investor to sell securities of the
Company to the public without registration, provided that the Investor holds any
Registrable Securities that are eligible for resale under Rule 144, the Company
agrees to:

 

a.make and keep public information available, as those terms are understood and
defined in Rule 144;

 

b.file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and

 

c.furnish to the Investor, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
1933 Act and the 1934 Act and (ii) such other information as may be reasonably
requested to permit the Investor to sell such securities pursuant to Rule 144
without registration.

 

SECTION X

MISCELLANEOUS

 

9.1              NOTICES. Any notices or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by electronic mail (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and email addresses
for such communications shall be:

 

If to the Company:

 

 

 

 

 

 

American Cannabis Company, Inc.

5690 Logan St. Unit A

Denver, CO 80216

Attn: Corey Hollister, CEO

Email:hollister@americancannabisconsulting.com

      If to the Investor:  

Tangiers Global, LLC

Caribe Plaza Office Building 6th Floor, Palmeras St. #53

San Juan, PR 00901

Email: admin@tangierscapital.com


Each party shall provide five (5) business days prior written notice to the
other party of any change in address or email address.



 

9.2              NO WAIVERS. Failure of any party to exercise any right or
remedy under this Agreement or otherwise, or delay by a party in exercising such
right or remedy, shall not operate as a waiver thereof.

 

9.3              NO ASSIGNMENTS. The rights and obligations under this Agreement
shall not be assignable.

 

 



8

 

 



9.4              ENTIRE AGREEMENT/AMENDMENT. This Agreement and the Registered
Offering Transaction Documents constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement and the Registered Offering
Transaction Documents supersede all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof and thereof. The
provisions of this Agreement may be amended only with the written consent of the
Company and Investor.

 

9.5              HEADINGS. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Whenever required by the context of this Agreement, the singular shall include
the plural and masculine shall include the feminine. This Agreement shall not be
construed as if it had been prepared by one of the parties, but rather as if all
the parties had prepared the same.

 

9.6              COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

9.7              FURTHER ASSURANCES. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

9.8              SEVERABILITY. In case any provision of this Agreement is held
by a court of competent jurisdiction to be excessive in scope or otherwise
invalid or unenforceable, such provision shall be adjusted rather than voided,
if possible, so that it is enforceable to the maximum extent possible, and the
validity and enforceability of the remaining provisions of this Agreement will
not in any way be affected or impaired thereby.

 

9.9              Law Governing this Agreement. This Agreement shall be governed
by, and construed and interpreted in accordance with, the substantive laws of
the State of Colorado without giving effect to any conflict of laws rule or
principle that might require the application of the laws of another
jurisdiction. Any dispute, claim, suit, action or other legal proceeding arising
out of the transactions contemplated by this Agreement or the rights and
obligations of each of the parties shall be brought only in a competent court in
Colorado or in the federal courts of the United States of America located in
Colorado. The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens. The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith agree to submit to the in
personam jurisdiction of such courts. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement. Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Transaction
Documents by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.

 

9.10          NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

 

[Signature page follows]

 



9

 

 

Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Registration Rights Agreement as of the date
first written above. The undersigned signatory hereby certifies that he has read
and understands the Registration Rights Agreement, and the representations made
by the undersigned in this Registration Rights Agreement are true and accurate,
and agrees to be bound by its terms.

 

TANGIERS GLOBAL, LLC

 

 

By: _________________________________

NAME:

Title: Managing Member

 

AMERICAN CANNABIS COMPANY, INC.

 

 

By: __________________________________

NAME: Corey Hollister

Title: President, Chief Executive Officer

 

 

 

 

 

 

[SIGNATURE PAGE OF REGISTRATION RIGHTS AGREEMENT]

 



10

 



